Exhibit 10.3
 
FORM OF RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
HENRY SCHEIN, INC. 1994 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF MARCH 27, 2007)


 
THIS AGREEMENT (the “Agreement”) is made as of [grant date], by and between
Henry Schein, Inc. (the “Company”) and [Participant Name] (the “Participant”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the Henry Schein, Inc. 1994 Stock Incentive
Plan (as amended and restated effective as of March 27, 2007), as amended from
time to time (the “Plan”) (a copy of which is on file with the Company’s
Corporate Human Resources Department and is available for Participant to review
upon request at reasonable intervals as determined by the Company), which is
administered by a Committee appointed by the Company’s Board of Directors (the
“Committee”); and
 
WHEREAS, pursuant to Section 9(a) of the Plan, the Committee may grant to Key
Employees shares of its common stock, par value $0.01 per share (“Common Stock”
or the “Shares”) in the amount set forth below; and
 
WHEREAS, the Participant is a Key Employee of the Company or a Subsidiary; and
 
WHEREAS, such Shares are to be subject to certain restrictions.
 
NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Grant of Shares.  Subject to the restrictions, terms and conditions of this
Agreement, the Company hereby awards to the Participant [# of shares] shares of
validly issued Common Stock.  If the Participant is a new hire, to the extent
required by law, the Participant shall pay the Company the par value ($0.01) for
each Share awarded to the Participant simultaneously with the execution of this
Agreement.  Pursuant to Section 2 hereof, the Shares are subject to certain
restrictions, which restrictions relate to the passage of time as an employee of
the Company or its Subsidiaries and/or the satisfaction of specified targets and
Performance Goal(s) (as defined below).  While such restrictions are in effect,
the Shares subject to such restrictions shall be referred to herein as
“Restricted Stock.”
 
2. Restrictions on Transfer.  The Participant shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of the Shares, except as set forth in
the Plan or this Agreement.  Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the Shares in violation of the
Plan or this Agreement shall be void and of no effect and the Company shall have
the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.
 
3. Restricted Stock.
 
(a) Retention of Certificates.  Promptly after the date of this Agreement, the
Company shall issue stock certificates representing the Restricted Stock unless
it elects to recognize such ownership through book entry or another similar
method pursuant to Section 8 herein.  The stock certificates shall be registered
in the Participant’s name and shall bear any legend required under the Plan or
Section 4 of this Agreement.  Such stock certificates shall be held in custody
by the Company (or its designated agent) until the restrictions thereon shall
have lapsed.  Upon the Company’s request, the Participant shall deliver to the
Company a duly signed stock power, endorsed in blank, relating to the Restricted
Stock.
 
(b) Rights with Regard to Restricted Stock.  The Participant will have the right
to vote the Restricted Stock, to receive and retain any dividends payable to
holders of Shares of record on and after the transfer of the Restricted Stock
(although such dividends shall be treated, to the extent required by applicable
law, as additional compensation for tax purposes if paid on Restricted Stock),
and to exercise all other rights, powers and privileges of a holder of Common
Stock with respect to the Restricted Stock set forth in the Plan, with the
exceptions that:  (i) the Participant will not be entitled to delivery of the
stock certificate or certificates representing the Restricted Stock until the
Restriction Period shall have expired; (ii) the Company (or its designated
agent) will retain custody of the stock certificate or certificates representing
the Restricted Stock and the other RS Property (as defined below) during the
Restriction Period; (iii) no RS Property shall bear interest or be segregated in
separate accounts during the Restriction Period; (iv) any dividends will be
subject to the restrictions provided in Sections 3(c) and 3(d); and (v) the
Participant may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Stock during the Restriction Period.
 
(c) Treatment of Dividends and RS Property.  In the event the Participant
receives a dividend on the Restricted Stock or the Shares of Restricted Stock
are split or the Participant receives any other shares, securities, moneys or
property representing a dividend on the Restricted Stock or representing a
distribution or return of capital upon or in respect of the Restricted Stock or
any part thereof, or resulting from a split-up, reclassification or other like
changes of the Restricted Stock, or otherwise received in exchange therefor, and
any warrants, rights or options issued to the Participant in respect of the
Restricted Stock (collectively “RS Property”), the Participant will also
immediately deposit with and deliver to the Company any of such RS Property,
including any certificates representing shares duly endorsed in blank or
accompanied by stock powers duly executed in blank, and such RS Property shall
be subject to the same restrictions, including that of Section 3(d), as the
Restricted Stock with regard to which they are issued and shall herein be
encompassed within the term “Restricted Stock.”  Any RS Property issued in the
form of cash will not be reinvested in Shares and will be held uninvested and
without interest until delivered to the Participant at the end of the
Restriction Period, if applicable.
 
(d) Vesting.
 
(i) Except as set forth in Sections 3 (d)(iii), (iv) and (v), the Restricted
Stock awarded under this Agreement shall not vest and the restrictions on such
Restricted Stock shall not lapse unless and until (1) the Committee determines
and certifies that the target(s) and performance goal(s), which Participant
acknowledges were previously explained to Participant and a copy of which is on
file with the Company’s Corporate Human Resources Department and is available
for Participant to review upon reasonable request and at reasonable intervals as
determined by the Company (collectively, the “Performance Goal(s)”), have been
satisfied with respect to the three-year period beginning on or about January 1
of the year the grant was made and (2) the third anniversary of the date of
grant;  provided, however, that if the satisfaction of the Performance Goal(s)
exceed 100% of the targets, the Committee shall issue to the Participant such
additional Shares in an amount that corresponds to the incremental percentage of
the goal(s) achieved in excess of 100% of the targets up to a maximum of 200% of
targets, provided that any such additional Shares shall be subject to the terms
and conditions of this Agreement.  It is intended that the Restricted Stock
awarded hereunder constitutes a “performance-based award” for purposes of
Section 162(m) of the Code and, accordingly, any such determination shall be
made in accordance with the requirements of Section 162(m) of the Code.  Except
as set forth in Sections 3(d)(iii), (iv) and (v), if the targets and Performance
Goal(s) are not satisfied in accordance with this Section 3(d), the Restricted
Stock awarded under this Agreement shall be forfeited.  Notwithstanding anything
herein to the contrary, but except as set forth in Sections 3(d)(iii), (iv) and
(v), the Participant must be employed by the Company or a Subsidiary at the
times the targets and Performance Goal(s) are satisfied and on the third
anniversary of the date of grant.  The Participant acknowledges and agrees that
the Performance Goal(s) are confidential and shall not be disclosed or otherwise
communicated to any other person.
 
(ii) Except as set forth in Sections 3(d)(iii), (iv) and (v), there shall be no
proportionate or partial vesting in the periods prior to the vesting date and
all vesting shall occur only on the vesting date; provided that no Termination
of Employment has occurred prior to such date.
 
(iii) The Shares of Restricted Stock shall become fully vested, assuming target
levels have been achieved, upon a Termination of Employment by the Company
without Cause occurring within the 2-year period following a Change of Control,
provided that no Termination of Employment has occurred prior to such date,
unless otherwise provided expressly in a written agreement between the
Participant and the Company.
 
(iv) The Shares of Restricted Stock shall vest on a pro-rated basis, assuming
target levels have been achieved, upon the Participant’s death, provided that no
Termination of Employment has occurred prior to such date, unless otherwise
provided expressly in a written agreement between the Participant and the
Company.
 
(v) The Shares of Restricted Stock shall vest on a pro-rated basis, assuming
target levels have been achieved, upon the Participant’s Disability, provided
that no Termination of Employment has occurred prior to such date, unless
otherwise provided expressly in a written agreement between the Participant and
the Company.  For purposes of this Agreement, “Disability” shall mean the
approval of, and receiving benefits for, long term disability by the disability
insurance carrier under the Company’s (or if applicable, Subsidiary’s) long term
disability plan.
 
(vi) For purposes of Sections 3(d), (iv) and (v), vesting on a pro-rated basis
shall be calculated by multiplying the number of shares of Common Stock set
forth under Section 1 by a fraction, the numerator of which is the number of
days from the date of grant to the date of the Participant’s death or
Disability, as applicable, and the denominator of which is 1095.
 
(vii) When any Shares of Restricted Stock become vested, the Company shall
promptly issue and deliver, unless the Company is using book entry, to the
Participant a new stock certificate registered in the name of the Participant
for such Shares without the legend set forth in Section 4 hereof and deliver to
the Participant any related other RS Property, subject to applicable
withholding.
 
(e) Forfeiture and Recoupment.
 
(i) The Participant shall forfeit to the Company, without compensation, other
than repayment of any par value paid by the Participant for such Shares, any and
all unvested Shares of Restricted Stock (but no vested portion of the Shares of
Restricted Stock) and RS Property upon the Participant’s Termination of
Employment for any reason.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) Notwithstanding anything herein or in the Plan to the contrary, the Shares
of Restricted Stock and any RS Property provided for under this Agreement are
conditioned on the Participant not engaging in any Competitive Activity (as
defined below) from the date that is twelve (12) months prior to the applicable
vesting date set forth in Section 3(d) above (such applicable vesting date, the
“Payment Date”) through the first anniversary of such Payment Date. If, on or
after the date that is twelve (12) months prior to the Payment Date but prior to
the Payment Date, the Participant engages in a Competitive Activity, all Shares
of Restricted Stock and any RS Property (whether or not vested) shall be
immediately forfeited in their entirety, and the Participant shall have no
further rights or interests with respect to such Shares of Restricted Stock and
RS Property.  In the event that the Participant engages in a Competitive
Activity on or after the Payment Date but on or prior to the first anniversary
of such Payment Date, the Company shall have the right to recoup from the
Participant, and the Participant shall repay to the Company, within thirty (30)
days following demand by the Company, a payment equal to the Fair Market Value
of the aggregate Shares of Restricted Stock and any RS Property payable to the
Participant, and any dividends or other distributions thereafter paid thereon;
provided, that, the Company may require the Participant to satisfy such payment
obligations hereunder either by forfeiting and returning to the Company such
Shares of Restricted Stock, RS Property or any other Shares, or making a cash
payment or any combination of these methods as determined by the Company in its
sole discretion.  The Company, in its discretion, shall have the right to set
off (or cause to be set off) any amounts otherwise due to the Participant from
the Company in satisfaction of such repayment obligation, provided that any such
amounts are exempt from, or set off in a manner intended to comply with, the
requirements of Section 409A of the Code.
 
(iii) The Participant hereby acknowledges and agrees that the forfeiture and
recoupment conditions set forth in this Section 3(e), in view of the nature of
the business in which the Company and its affiliates are engaged, are reasonable
in scope and necessary in order to protect the legitimate business interests of
the Company and its affiliates, and that any violation thereof would result in
irreparable harm to the Company and its affiliates. The Participant also
acknowledges and agrees that (i) it is a material inducement and condition to
the Company’s issuance of the Shares of Restricted Stock and any RS Property
that such Participant agrees to be bound by such forfeiture and recoupment
conditions and, further, that the amounts required to be forfeited or repaid to
the Company pursuant to forfeiture and recoupment conditions set forth above are
reasonable, and (ii) nothing in this Agreement or the Plan is intended to
preclude the Company (or any affiliate thereof) from seeking any remedies
available at law, in equity, under contract to the Company or otherwise, and the
Company (or any affiliate thereof) shall have the right to seek any such remedy
with respect to the Shares of Restricted Stock, any RS Property or otherwise.
 
(iv) For purposes of this Agreement, the Participant will be deemed to engage in
a “Competitive Activity” if, either directly or indirectly, without the express
prior written consent of the Company, the Participant (i) takes other employment
with, renders services to, or otherwise engages in any business activities with,
companies or other entities that are competitors of the Company or any of its
affiliates, (ii) solicits or induces, or in any manner attempts to solicit or
induce, any person employed by or otherwise providing services to the Company or
any of its affiliates, to terminate such person’s employment or service
relationship, as the case may be, with the Company or any of its affiliates,
(iii) diverts, or attempts to divert, any person or entity from doing business
with the Company or any of its affiliates or induces, or attempts to induce, any
such person or entity from ceasing to be a customer or other business partner of
the Company or any of its affiliates, (iv) violates any agreement between the
Participant and the Company or any of its affiliates relating to the
non-disclosure of proprietary or confidential information of the Company or any
of its affiliates, and/or (v) conducts himself or herself in a manner adversely
affecting the Company or any of its affiliates, including, without limitation,
making false, misleading or negative statements, either orally or in writing,
about the Company or any of its affiliates. The determination as to whether the
Participant has engaged in a Competitive Activity shall be made by the Committee
in its sole discretion.
 
(f) Withholding.  Participant shall pay, or make arrangements to pay, in a
manner satisfactory to the Company, an amount equal to the amount of all
applicable foreign, federal, state, provincial and local taxes that the Company
is required to withhold at any time.  In the absence of such arrangements, the
Company or one of its Subsidiaries shall have the right to withhold such taxes
from the Participant’s normal pay or other amounts payable to the
Participant.  In addition, any statutorily required withholding obligation may
be satisfied, in whole or in part, at the Participant’s election, in the form
and manner prescribed by the Committee, by delivery of Shares of Common Stock
(including Shares issuable under this Agreement).
 
(g) Section 83(b).  If the Participant properly elects (as required by Section
83(b) of  the U. S. Internal Revenue Code (the “Code”)  within 30 days after the
issuance of the Restricted Stock to include in gross income for federal income
tax purposes in the year of issuance the fair market value of such Shares of
Restricted Stock, the Participant shall pay to the Company or make arrangements
satisfactory to the Company to pay to the Company upon such election, any
federal, state or local taxes required to be withheld with respect to the
Restricted Stock.  If the Participant shall fail to make such payment, the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to the Participant any federal, state or local
taxes of any kind required by law to be withheld with respect to the Restricted
Stock, as well as the rights set forth in Section 3(e) hereof.  The Participant
acknowledges that it is his or her sole responsibility, and not the Company’s,
to file timely and properly the election under Section 83(b) of the Code and any
corresponding provisions of state tax laws if he or she elects to utilize such
election.
 
(h) Delivery Delay.  The delivery of any certificate representing the Restricted
Stock or other RS Property may be postponed by the Company for such period as
may be required for it to comply with any applicable foreign, federal, state or
provincial securities law, or any national securities exchange listing
requirements and the Company is not obligated to issue or deliver any securities
if, in the opinion of counsel for the Company, the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provisions of
any applicable foreign, federal, state, local or provincial law or of any
regulations of any governmental authority or any national securities
exchange.  If the Participant is currently a resident or is likely to become a
resident in the United Kingdom at any time during the period that the Shares are
subject to restriction, the Participant acknowledges and understands that the
Company intends to meet its delivery obligations in Common Stock with respect to
the Shares of Restricted Stock, except as may be prohibited by law or described
in this Agreement or supplementary materials.
 
4. Legend.  All certificates representing the Restricted Stock shall have
endorsed thereon the following legends:
 
(a) “The anticipation, alienation, attachment, sale, transfer, assignment,
pledge, encumbrance or charge of the shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of the Henry Schein,
Inc. (the “Company”) 1994 Stock Incentive Plan (as amended and restated
effective as of March 27, 2007) (the “Plan”) and an Award Agreement entered into
between the registered owner and the Company.  Copies of such Plan and Award
Agreement are on file at the principal office of the Company.”
 
(b) Any legend required to be placed thereon by applicable blue sky laws of any
state.
 
Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting date
set forth above.
 
5. Securities Representations.  The Shares are being issued to the Participant
and this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant.
 
The Participant acknowledges, represents and warrants that:
 
(a) He or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section.
 
(b) If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).
 
(c) If he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sale of the Shares
may be made only in limited amounts in accordance with such terms and
conditions.
 
6. No Obligation to Continue Employment.  This Agreement is not an agreement of
employment.  This Agreement does not guarantee that the Company or its
Subsidiaries will employ or retain, or to continue to, employ or retain the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Stock is
outstanding, nor does it modify in any respect the Company or its Subsidiary’s
right to terminate or modify the Participant’s employment or compensation.
 
2
 

--------------------------------------------------------------------------------

 
 
7. Power of Attorney.  The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.  The Company,
as attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, Shares and property provided for herein, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof.  Nevertheless, the Participant shall, if so requested
by the Company, execute and deliver to the Company all such instruments as may,
in the judgment of the Company, be advisable for the purpose.
 
8. Uncertificated Shares.  Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal, state, local or provincial law, the
Committee may, issue the Shares in the form of uncertificated shares.  Such
uncertificated shares of Restricted Stock shall be credited to a book entry
account maintained by the Company (or its designee) on behalf of the
Participant.  If thereafter certificates are issued with respect to the
uncertificated shares of Restricted Stock, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.
 
9. Rights as a Stockholder.   Except as otherwise specifically provided for in
this Agreement (including without limitation, in Section 3(b) hereof), or the
Plan, the Participant shall have no rights as a stockholder with respect to any
Shares covered by the Restricted Stock unless and until the Participant has
become the holder of record of the Shares, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such Shares.
 
10. Provisions of Plan Control.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan.  Subject to Section 3(e), if and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.
 
11. Amendment.  To the extent applicable, the Board or the Committee may at any
time and from time to time amend, in whole or in part, any or all of the
provisions of this Agreement to comply with Section 409A of the Code and the
regulations thereunder or any other applicable law and may also amend, suspend
or terminate this Agreement subject to the terms of the Plan.  The award of
Restricted Stock pursuant to this Agreement is not intended to be considered
“deferred compensation” for purposes of Section 409A of the Code.  With respect
to any dividend equivalents, however, this Agreement is intended to comply with
the applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in a manner so as to comply therewith.
 
12. Notices.  Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):
 
If to the Company, to:
 
Henry Schein, Inc.
135 Duryea Road
Melville, New York 11747
Attention:  General Counsel
 
If to the Participant, to the address on file with the Company.
 
13. Acceptance.  The requirement of your acceptance as provided in Section 9(c)
(ii) of the Plan is hereby waived and you are deemed to have accepted the
Restricted Stock upon receipt of this Agreement.
 
14. Transfer of Personal Data.   If the Participant is currently a resident or
is likely to become a resident in the United Kingdom at any time during the
period that the Shares are subject to restriction, the Participant authorizes,
agrees and unambiguously consents to the transmission by the Company (or any
Subsidiary) of any personal data information related to Restricted Stock awarded
under this Agreement, for legitimate business purposes (including, without
limitation, the administration of the Plan) out of the Participant’s home
country and including to countries with less data protection laws than the data
protection laws provided by the Participant’s home country.  This
authorization/consent is freely given by the Participant.
 
15. Section 431.  If the Participant is currently a resident or is likely to
become a resident in the United Kingdom at any time during the period that the
Shares are subject to restriction, as determined by the Company, when requested
and as directed by the Company, the Participant agrees to enter into a Joint
Election with the Company under Section 431 of the Income Tax (Earnings and
Pensions) Act of 2003 (“ITEPA”) for full or partial disapplication of Chapter 2
ITEPA under the laws of the United Kingdom. The election must be signed and
dated by the Participant and returned to the Company within 14-days of each
grant of Shares.
 
16. Miscellaneous.
 
(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.
 
(b) This Agreement shall be governed and construed in accordance with the laws
of New York (regardless of the law that might otherwise govern under applicable
New York principles of conflict of laws).
 
(c) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
 
(d) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
HENRY SCHEIN, INC.




 
Michael S. Ettinger
Senior Vice President and General Counsel
  PARTICIPANT    
[Participant Name]


 
3